                   Case
                   Case 7:19-cr-00128-KMK Document
                                          Document 39
                                                   40 Filed
                                                      Filed 04/20/20
                                                            04/21/20 Page
                                                                     Page 11 of
                                                                             of 11
     Federal Defenders                                                                  Southern District
                                                          52 Duane Street-10th Floor, New York. NY 1000'7
~   - O~F NEW YORK, INC.                                            Tel: (212) 417-8700 Fax; (212) 571-0392


     David E. Patton                                                                 s.-:lwm Ohma of N_. Yqrk
                                                                                         J-wifw I•• lfr--w
     Em::wtk-c Direao,                                                                   ~~
    atul Attornev-in-Chief


                                                           April 20, 2020

      BY ECF AND EMAIL

      Honorable Kenneth M. Karas
      United States District Judge
      Southern District of New York
      300 Quarropas Street
      White Plains, NY 10601

      Re:       United States v. Steven Jones,
                19 Cr. 128 (KMK)

      Dear Judge Karas:

             Mr. Jones is feeling better today. His COVID-19 symptoms have decreased in
      seriousness since Saturday, to the point that we are no longer asking that he be
      taken to the hospital at this time. For that reason-and because my mitigation and
      plea negotiation work on this matter has been disrupted by the ongoing pandemic-
      I respectfully request that the Court adjourn tomorrow's conference by
      approximately 60 days. The government consents to the requested adjournment.

            If the Court grants this request, the parties submit that the time until the  {
      next conference should be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h),
      in the interest of justice.

                                                           Respectfully submitted,
                                                            /s/
                                                           Clay H. Kaminsky
                                                           Assistant Federal Defender
                                                           (212) 417-8749
      cc:       AUSA Jeffrey Coffman
